MYERS, P.J.,
A verdict in favor of plaintiff was entered by a district justice in magisterial district 26-3-1.
Defendants filed a praecipe for writ of certiorari, in which they allege improper venue.
Plaintiff subsequently filed a petition to quash the writ, which is the matter now before the court for disposition.
Plaintiff contends that defendants waived the venue issue, because they appeared at the hearing, but failed to produce testimony on the venue question. However, appearance of a defendant at a hearing before a district justice does not constitute a waiver of a defect in venue: Pa.R.C.P. J.P. 314(c).
Hence, defendants are entitled to raise the venue question by means of a writ of certiorari.
The motion to quash the writ must therefore be dismissed.
ORDER
And now, May 17, 1978, plaintiffs motion to quash defendants’ writ of certiorari is denied.